  Case 17-13336         Doc 48     Filed 05/01/19 Entered 05/01/19 09:01:48              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13336
         GLORICE KAY SMITH

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/28/2017.

         2) The plan was confirmed on 08/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/28/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-13336        Doc 48        Filed 05/01/19 Entered 05/01/19 09:01:48                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $8,400.00
       Less amount refunded to debtor                             $420.00

NET RECEIPTS:                                                                                      $7,980.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,700.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $361.20
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,061.20

Attorney fees paid and disclosed by debtor:                   $300.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN INFOSOURCE               Unsecured      1,337.00            NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured      2,610.00         729.72          729.72           0.00       0.00
AT&T SERVICES INC                 Unsecured            NA       2,609.56        2,609.56           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,731.00            NA         4,477.97           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,731.00       7,208.97        2,731.00      2,663.25     354.03
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,566.00       2,860.40        2,860.40           0.00       0.00
COMMONWEALTH EDISON               Unsecured      3,315.00       3,536.11        3,536.11           0.00       0.00
DIVERSIFIED SERVICES              Unsecured         362.00           NA              NA            0.00       0.00
GEICO INSURANCE CO                Unsecured          73.00           NA              NA            0.00       0.00
GM FINANCIAL                      Unsecured     13,586.00     13,585.81        13,585.81           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         421.00        420.60          420.60           0.00       0.00
OCWEN LOAN SERVICING LLC          Unsecured           0.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC          Unsecured           0.00           NA              NA            0.00       0.00
ONEMAIN                           Unsecured         395.00        684.75          684.75           0.00       0.00
ONEMAIN                           Unsecured      7,288.00       7,313.05        7,313.05           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         637.00      2,403.53        2,403.53           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         804.00        803.74          803.74           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,510.00       1,509.63        1,509.63           0.00       0.00
SEVENTH AVENUE                    Unsecured         886.00        886.49          886.49           0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured         465.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         858.00      3,001.20        3,001.20           0.00       0.00
SUNRISE CREDIT                    Unsecured         730.00           NA              NA            0.00       0.00
TD BANK USA/TARGET CREDIT         Unsecured         324.00           NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS          Unsecured      1,488.00            NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC      Unsecured      1,488.00       1,572.02        1,572.02           0.00       0.00
US BANK NA                        Unsecured      5,812.00            NA              NA            0.00       0.00
US BANK NA                        Secured              NA       8,332.42        7,514.00        901.52        0.00
US BANK NA                        Secured       90,237.00     70,951.41        79,283.83           0.00       0.00
VERIZON                           Unsecured         520.00        510.59          510.59           0.00       0.00
WEBBANK FINGERHUT                 Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-13336         Doc 48      Filed 05/01/19 Entered 05/01/19 09:01:48                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $79,283.83              $0.00             $0.00
       Mortgage Arrearage                                 $7,514.00            $901.52             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $2,731.00          $2,663.25           $354.03
 TOTAL SECURED:                                          $89,528.83          $3,564.77           $354.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,905.17                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,061.20
         Disbursements to Creditors                             $3,918.80

TOTAL DISBURSEMENTS :                                                                        $7,980.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
